     Case 2:20-cv-00928-EEF-JVM Document 103-1 Filed 06/19/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 TERRI LEWIS STEVENS AND JENNIFER AND                      CIVIL ACTION
 CRAIG RIVERA
 Plaintiffs,                                               NO. 2:20-cv-0928 (EEF)(JVM)
 vs.                                                       JUDGE: FALLON
 THE ST. TAMMANY PARISH GOVERNMENT                         MAGISTRATE: VAN MEERVELD
 AND THE STATE OF LOUISIANA THROUGH
 ITS LOUISIANA DEPARTMENT OF
 ENVIRONMENTAL QUALITY
 Defendants.

                 MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                   THE PENDING MOTIONS TO DISMISS AS MOOT

MAY IT PLEASE THE COURT:

                             I. NATURE OF THE RELIEF SOUGHT

        Plaintiffs, Terri Lewis Stevens and Jennifer and Craig Rivera, have filed a motion to

dismiss the two motions to dismiss [Docs. 65 and 66] as moot on account of the filing of the second

amended complaint and the dismissal by the amendment of the LDEQ and the adding, in

compliance with Ex parte Young, of the responsible public officials in their official capacities for

injunctive relief and in their individual capacities for all other relief.

                          II. PERTINENT PROCEDURAL HISTORY

        This is presented in the memorandum in support of the appeal/objection to the June 10,

2020 order and will not be repeated.

                             III. SUMMARY OF THE ARGUMENT

        The grounds for this motion are set forth in the memorandum in support of the motion to

file second amended complaint [Doc. 87.2], and the memorandum in support of the motion for an

expedited hearing [Doc. 90-1]. When an amended complaint is filed in response to a motion to




                                                    1
     Case 2:20-cv-00928-EEF-JVM Document 103-1 Filed 06/19/20 Page 2 of 6



dismiss, and the amended complaint purports to cure the grounds of the motion to dismiss, the

motion to dismiss is normally dismissed as moot.

         IV. DOCTRINAL ANALYSIS OF THE EFFECT OF AN AMENDMENT

       In 6 Fed. Prac. & Proc. Civ. § 1488 (3d ed.) (Wright & Miller) Amendments With Leave

of Court—Timeliness of Motion to Amend, the authors state mootness:

               An amended complaint “supersedes the original and renders it of no legal
       effect.” West Run Student Hous. Assocs., LLC v. Huntington Natl. Bank, 712 F.3d
       165, 171 (3d Cir. 2013). Defendants' motions to dismiss the original complaint are
       now moot. The motions will be denied without prejudice to defendants' ability to
       seek dismissal of the amended complaint to the extent that the flaws in plaintiffs'
       claims were not cured.

          V. THE SECOND AMENDED COMPLAINT IS CORRECTIVE AND
         CURATIVE THUS RENDERING THE MOTIONS TO DISMISS MOOT

       The general rule is that prior and pending motions to dismiss are moot when comprehensive

amended complaints are filed. This is particularly appropriate here. Plaintiffs have made new and

much more specific allegations with clarified allegations as to notice and as to violations of the

LPDES permit by sewage whereas only storm water is permitted, and has sued the LDEQ

defendants in their individual and official capacities while amending out the LDEQ as a defendant.

       In Smith, 120 Fed. Cl. 455, 460, the court stated:

               When an amended complaint is filed, “the new complaint supersedes all
       previous complaints and controls the case from that point forward.” Massey v.
       Helman, 196 F.3d 727, 735 (7th Cir. 1999). In such a situation, “motions addressed
       to the original complaint are generally regarded as moot upon the filing of an
       amended complaint.” Thompson v. Pallito, 949 F.Supp.2d 558, 582 (D. Vt. 2013);
       see also Ellipso, Inc. v. Mann, 460 F.Supp.2d 99, 103 (D.D.C. 2006) (“Where a
       party amends its complaint, a pending motion to dismiss the original complaint is
       ordinarily denied without prejudice so that the movant can re-file the motion based
       on the amended pleading.”)

       This Court's allowance of the Second Amended Complaint would render moot defendant's

pending motions to dismiss the original complaint. For instance, in Rivera v. BMW of N. Am., LLC,




                                                2
     Case 2:20-cv-00928-EEF-JVM Document 103-1 Filed 06/19/20 Page 3 of 6



No. 2:19-CV-7, 2019 WL 2539200, at *1 (N.D. Tex. Mar. 14, 019), report and recommendation

adopted, No. 2:19-CV-007-D, 2019 WL 2540677 (N.D. Tex. Mar. 29, 2019) the court stated:

               Plaintiffs' amended complaint renders the original complaint of no legal
       effect because the amended complaint does not refer to, adopt, or incorporate by
       reference the original complaint. See State Farm Lloyds v. Tony Ray Brown, No.
       3:08-CV-318-O, 2009 WL 10678159, at *1 (N.D. Tex. Jan. 16, 2009) (“An
       amended complaint supersedes the original complaint and renders it of no legal
       effect unless the amended complaint specifically refers to and adopts or
       incorporates by reference the earlier pleading.”) (quoting King v. Dogan, 31 F.3d
       344, 346 (5th Cir. 1994)).

                                                ***

               An amended complaint generally, but not always, renders pending motions
       moot. See, e.g., Garza-Selcer v. 1600 Pac. Subtenant, LLC, No. 3:15-CV-03791-
       N, 2016 WL 11474103, at *2 (N.D. Tex. Aug. 30, 2016) (“When a motion to
       dismiss is filed against a superseded complaint, courts ordinarily deny the motion
       as moot.”); Stredwick v. Dallas Margarita Soc'y, Inc., No. 3:12-CV-623-F, 2012
       WL 12893430, at *1 (N.D. Tex. June 27, 2012) (“The filing of an amended
       complaint generally renders pending motions moot.”). “[A] motion to dismiss that
       attacks the original complaint for deficiencies that persist in the amended complaint
       should not necessarily always be denied as moot. Rather, the court has the
       discretion to apply the original motion to dismiss to the amended complaint.” New
       World Int'l, Inc. v. Ford Glob. Techs., LLC, No. 3:16-CV-1112-M, 2017 WL
       1078525, at *5 (N.D. Tex. Mar. 22, 2017).

       This is also the general rule in Louisiana federal district courts. In Lasalle v. Sasol N. Am.,

No. 19-CV-1091, 2020 WL 1979159, at *3 (W.D. La. Mar. 20, 2020), report and recommendation

adopted in part, rejected in part, No. 19-CV-1091, 2020 WL 1977257 (W.D. La. Apr. 24, 2020):

              “An amended complaint generally, but not always, renders pending motions
       moot.” Rivera v. BMW of North America, LLC, 2019 WL 2539200, at * 1 (N.D.
       Tex. Mar. 14, 2019) (citations omitted). Given the Second Supplemental and
       Amended Complaint [doc. 32, att. 4], directly addresses deficiencies alleged in this
       motion to dismiss, we recommend the motion be denied as moot.

       In Melson v. Vista World Inc. & Assocs., No. CIV.A. 12-135, 2012 WL 6002680, at *12

(E.D. La. Nov. 30, 2012), the court stated:

       B. Motions to Dismiss Filed Prior to Plaintiff's Amended and Superseding
       Complaint



                                                 3
     Case 2:20-cv-00928-EEF-JVM Document 103-1 Filed 06/19/20 Page 4 of 6



               For the following reasons, the Court denies as moot the Motion to Dismiss
       for Failure to State a Claim (R. Doc. 12) and the Motion to Dismiss for Lack of
       Personal Jurisdiction (R. Doc. 13).

               Vista World and Global filed separate Motions to Dismiss in response to
       Plaintiff's original complaint. Plaintiff subsequently amended her complaint (R.
       Doc. 33) and defendants filed a Motion to Dismiss (R. Doc. 36). The Court must
       therefore analyze the effect of an amended complaint and subsequent Rule 12(b)(6)
       motion on a previously filed Rule 12(b)(6) motion.

                Courts vary in how they proceed when a plaintiff files an amended
       complaint while a Rule 12(b)(6) motion is still pending. Steven S. Gensler, 1
       Federal Rules of Civil Procedure, Rules and Commentary Rule 15. Some courts
       hold that a pending Rule 12(b)(6) becomes moot. Other courts, however, hold that
       the filing of an amended complaint does not automatically moot a pending Rule
       12(b)(6) motion.

              Since Global and Vista World have filed a new motion to dismiss, the Court
       need not decide the merits of the previously filed Rule 12(b)(6) motions. When a
       new Rule 12(b)(6) motion is filed that specifically addresses an amended
       complaint, “it surely makes sense to disregard the pending [Rule 12(b)(6) ]
       motion[s].” Steven S. Gensler, 1 Federal Rules of Civil Procedure, Rules and
       Commentary Rule 15. Accordingly, the previously filed motions to dismiss are
       denied as moot. [Footnotes omited].

       In Federal Rules of Civil Procedure, Rules and Commentary Rule 15. Amended and

Supplemental Pleadings, Effect of an amended complaint on a pending Rule 12(b)(6) motion,

the Gensler states:

               Courts vary in how they proceed when the plaintiff files an amended
       complaint while a Rule 12(b)(6) motion is pending. Some opinions say that a
       pending Rule 12(b)(6) motion is mooted when the plaintiff files an amended
       complaint in response. Under that approach, the defendant must file a new response
       to the amended complaint. Whether the new response is an answer or yet another
       Rule 12 motion will depend on whether the amendments met all of the objections
       or defenses that had been raised in the motion and whether any of the new
       allegations give rise to new defenses or objections.

               Other courts, however, hold that the filing of the amended complaint does
       not automatically moot a pending Rule 12(b)(6) motion and will address the
       pending motion to the extent the defenses and objections it raises remain
       unresolved. As one court put it, a pending Rule 12(b)(6) motion automatically
       “transfers” to the amended complaint, thus satisfying the defendant's duty to
       respond and tolling the time to answer. [Footnotes omited]



                                               4
     Case 2:20-cv-00928-EEF-JVM Document 103-1 Filed 06/19/20 Page 5 of 6



                See footnote 37 for a listing of many cases standing for the proposition that,
        when timely filed, an amended complaint becomes the operative pleading so that
        any pending motion to dismiss becomes moot. Ramirez v. County of San
        Bernardino, 806 F.3d 1002, 1008, (9th Cir. 2015); Dykes v. Portfolio Recovery
        Associates, LLC, 306 F.R.D. 529, 530 (E.D. Va. 2015) (“It is well settled that an
        amended pleading supersedes the original, and motions directed at superseded
        pleadings must be denied as moot”); Barnes v. District of Columbia, 42 F. Supp.
        3d 111, 117 (D.D.C. 2014); Trustees of University of Pennsylvania v. St. Jude
        Children’s Research Hosp., 982 F.Supp. 2d 518, 521 n.3, (E.D. Pa. 2013); Praileau
        v. Fischer, 930 F. Supp. 2d 383, 388 (N.D. N.Y. 2013); Calloway v. Green Tree
        Servicing, LLC, 599 F.Supp. 2d 543, 546 (D. Del. 2009) (“As the amended
        complaint has superseded the original, defendant’s motion to dismiss has become
        moot.”)

        In Hawn v. Hughes, No. 1:13-CV-00036-GHD, 2014 WL 4384236, at *1–9 (N.D. Miss.

Sept. 3, 2014), the court addressed the issue of Eleventh Amendment immunity; the main issue

raised by LDEQ. At *8, that court stated:

                It is clear to this Court—and apparently also to Plaintiffs—that any such
        judgment would “be paid from public funds in the state treasury.” See Edelman,
        415 U.S. at 663, 94 S.Ct. 1347. The weight of case law compels this Court to come
        to the logical conclusion that the relief sought by Plaintiffs and Officer Hughes
        against the Commissioner is impermissible relief “against the sovereign.” See
        Pennhurst, 465 U.S. at 101, 104 S.Ct. 900. Because the claims and cross-claims
        against the Commissioner in his official capacity fail to allege an ongoing violation
        of federal law and fail to seek the appropriate relief under Ex parte Young, the
        claims and cross-claims against the Commissioner do not fall within the Ex parte
        Young exception to Eleventh Amendment immunity.

        The court continues at *9:

               Plaintiffs' claims against Defendants Christopher (C.G.) Hughes and
        Michael Berthay, in their individual capacities, remain viable, and Defendants
        Christopher (C.G.) Hughes and Michael Berthay remain parties in the action.

        Plaintiffs, in their Second Amended Complaint, remove the LDEQ as a defendant and

instead name individual LDEQ defendants in their individual and official capacities as defendants.

This successfully addresses LDEQ’s claim to Eleventh Amendment immunity, which does not

apply to state officials sued in their individual capacities. Consequently, if this Court fails to vacate

the June 10, 2020 order and conducts a hearing on LDEQ’s motion to dismiss without granting



                                                   5
     Case 2:20-cv-00928-EEF-JVM Document 103-1 Filed 06/19/20 Page 6 of 6



Plaintiffs leave to file Second Amended Complaint, it would be asked to make hypothetical rulings

on moot issues filed by a party (LDEQ) which has been dismissed from the case.

                                        CONCLUSION

       Inasmuch as the second amended complaint has been filed, the pending motions to dismiss

are moot and should be dismissed as such. The June 23, 2020 hearing should be cancelled.

                                                   Respectfully submitted,
                                                   KOERNER LAW FIRM
                                                   /s/ Louis R. Koerner, Jr.
                                                   Louis R. Koerner, Jr.
                                                   Louisiana Bar 7817
                                                   1204 Jackson Avenue
                                                   New Orleans, Louisiana 70130
                                                   New Orleans: 504-581-9569
                                                   Telecopier: 504-324-1798
                                                   (Cellular) 504-405-1411
                                                   e-mail: koerner@koerner-law.com
                                                   URL: http:/www.koerner-law.com
                                                   Attorneys for Terri Lewis Stevens and
                                                   Jennifer and Craig Rivera

                                       CERTIFICATE

       I hereby certify that a copy of the foregoing pleading has been served upon all interested

counsel by ECF filing on June 19, 2020.

                                                    /s/Louis R. Koerner, Jr.
                                                    Louis R. Koerner, Jr.




                                               6
